FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALSJanuary 21, 2015
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,

 v.                                                      No. 14-1152
                                                         (D. of Colo.)
 MICHAEL PATRICK CORRIGAN,                     (D.C. No. 1:12-CR-00221-SJJ-1)
 also known as Pat Corrigan,

              Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.


      Michael Patrick Corrigan is currently serving a 56-month sentence after

pleading guilty to four counts of mail fraud in violation of 18 U.S.C. § 1341 and

18 U.S.C. § 2. Mr. Corrigan appeals the district court’s judgment and sentence,

claiming that the district court failed to make a clear and independent ruling as

required by Federal Rule of Criminal Procedure 32(i)(3)(B) on the disputed issue

of the amount of loss attributable to Mr. Corrigan’s fraud. The government

agrees and also asks us to remand to the district court for resentencing. After a


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
careful review of the record, we agree there was not a “clear and independent

ruling by the district court on [this] critical disputed fact” and remand is

necessary. United States v. Williams, 374 F.3d 941, 947 (10th Cir. 2004); see

also United States v. Schmidt, 244 F. App’x 902, 906–07 (10th Cir. 2007)

(finding the district court accepted the presentence investigation report’s findings

on the disputed issue of loss amount without independent inquiry and remanding

for resentencing).

      Accordingly, exercising our jurisdiction pursuant to 28 U.S.C. §§ 1291 and

3742(a), we REMAND for further proceedings, with instructions to vacate the

sentence and resentence in accordance with this order and judgment.

                                               ENTERED FOR THE COURT,

                                               Timothy M. Tymkovich
                                               Circuit Judge




                                         -2-